 


109 HR 3174 IH: To direct the Secretary of the Army to carry out without delay a thorough review of the cases of all 28 individuals convicted in the court-martial arising from a disturbance at Fort Lawton, Seattle, Washington, on August 14, 1944, and to require the Secretary to correct the military records (including the record of the court-martial in such case) of any individual as necessary to rectify error or injustice.
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3174 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. McDermott (for himself, Mr. Dicks, Mr. Owens, Mr. Cummings, Mr. Smith of Washington, Mr. Clay, Mr. Meek of Florida, Mr. Inslee, Ms. Kilpatrick of Michigan, Ms. Carson, Mr. Jefferson, Ms. Watson, Ms. Eddie Bernice Johnson of Texas, Mrs. Jones of Ohio, Mr. Watt, Mr. Rangel, Mr. Scott of Virginia, Mr. Taylor of Mississippi, Ms. Solis, Mr. Jackson of Illinois, Mr. Conyers, Mr. Baird, Mr. Larsen of Washington, Mr. Honda, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To direct the Secretary of the Army to carry out without delay a thorough review of the cases of all 28 individuals convicted in the court-martial arising from a disturbance at Fort Lawton, Seattle, Washington, on August 14, 1944, and to require the Secretary to correct the military records (including the record of the court-martial in such case) of any individual as necessary to rectify error or injustice. 
 
 
1.FindingsCongress makes the following findings: 
(1)The largest and longest United States Army court-martial of World War II took place in 1944 at Fort Lawton, in Seattle, Washington. 
(2)Forty-three defendants, all of them African American, were charged with rioting, carrying a maximum penalty of life in prison, and three of those defendants were also charged with the first-degree murder of Guglielmo Olivotto, an Italian prisoner of war, carrying a maximum penalty of death. 
(3)The alleged crimes occurred at Fort Lawton on the night of August 14, 1944, in a segregated area reserved for African American enlisted men of the United States Army and for an Italian Service Unit (ISU). 
(4)On August 14, 1944, a member of the 650th Port Company (an African American unit at the fort) had a brief fistfight with a member of the 28th Italian Service Unit. Over the next 45 minutes, approximately 200 African American soldiers from all three port companies entered the adjacent Italian Service Unit area and a disturbance ensued. Some portion of that group used fence posts, rocks, bricks, and knives to injure members of the Italian unit and four American soldiers assigned to the Italian unit. After military police arrived and order was restored, 24 men were taken to the hospital for treatment. 
(5)On August 15, 1944, two military policemen on patrol spotted the lifeless body of Italian prisoner of war, Private Guglielmo Olivotto, lynched with a rope tied to an obstacle course cable. 
(6)On October 28, 1944, Brigadier General Elliot D. Cooke of the Army’s Inspector General Office filed a report with the commanding general of Army Service Forces. After spending several weeks to take the recorded sworn testimony of 164 witnesses, General Cooke made numerous conclusions, all of which highlighted the fact that the Army’s investigation was deeply flawed and, in the words of the General himself, was reprehensible. 
(7)As a direct result of General Cooke’s report, the Fort Lawton commanding officer was relieved of his command, the fort provost marshal was reassigned, and two white military policemen who failed to intervene at the outset of the disturbance were court-martialed. Nonetheless, the trial of 43 African American soldiers charged as a result of the disturbance proceeded.  
(8)The defendants were tried in a group, and all 43 shared two Army defense counsel, who were given just 10 days to prepare the defense. The court-martial lasted 24 trial days. 
(9)The Cooke Report and its voluminous transcripts were in the possession of the Army prosecutor, Lieutenant Colonel Leon Jaworski, throughout the trial. When defense attorney Major William Beeks requested access to the report in open court, Lieutenant Colonel Jaworski refused, and the members of the court-martial panel refused to intervene. 
(10)The central prosecution witness was an Italian prisoner of war whom United States Army intelligence had previously identified as “probably pro-Nazi,” a fact not made available to the defense. 
(11)The military policemen who had failed to intervene at the outset of the disturbance were witnesses for the prosecution. The fact that both were to be court-martialed for their role in the disturbance was not made known to the defense. 
(12)The prosecution was unable to produce a murder weapon at trial, nor did it offer any witness or physical evidence linking any of the defendants to the death of the Italian prisoner of war. 
(13)Twenty-eight defendants were found guilty of rioting and two were also found guilty of manslaughter. All were sentenced to a period of confinement, for periods ranging from six months to 25 years, with the average period of confinement to which they were sentenced being 7.5 years, and all but one of those convicted received a dishonorable discharge. 
(14)On April 19, 1945, a three-member panel of the United States Army Board of Review, faced with one of the most voluminous trial transcripts of the war, summarily dismissed all appeals without comment. 
(15)Of the 27 soldiers whose sentences included a dishonorable discharge, a few re-enlisted at the end of their prison term and eventually obtained an honorable discharge. The rest spent or are spending the rest of their lives with the dishonorable discharge on their military records. 
2.Review of Fort Lawton court-martial cases 
(a)ReviewThe Secretary of the Army shall carry out without delay a thorough review of the cases of all 28 individuals convicted in the court-martial arising from a disturbance at Fort Lawton, Seattle, Washington on August 14, 1944. The purpose of the review shall be to determine the validity of the original findings and sentences and the extent, if any, to which racial prejudice or other improper factors now known may have tainted the original investigations and trials. 
(b)ReportNot later than six months after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the results of the review under subsection (a). The Secretary shall include in the report the Secretary’s findings and a statement of the actions that Secretary has taken, and intends to take, as a result of such review. 
(c)Correction of recordsIf the Secretary determines that the conviction of an individual in any case reviewed under subsection (a) was in error or an injustice, then, notwithstanding any other provision of law, the Secretary shall correct that individual's military records (including the record of the court-martial in such case) as necessary to rectify the error or injustice.  
 
